          Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 1 of 58


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 PETRO GRYTSYK,                                                         :
                                              Plaintiff,                :
                                                                        :    19-CV-3470 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 ANTHONY MORALES, et al.,                                               :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court has received the attached letter directly from Plaintiff Petro Grytsyk. As long
as Mr. Grytsyk is represented by counsel in these proceedings, he may submit filings only
through counsel. Furthermore, his counsel remains counsel of record unless and until the Court
grants leave for counsel to withdraw pursuant to Local Civil Rule 1.4. In light of the foregoing,
the Court will not take any action the letter received directly from Mr. Grytsyk unless and until
counsel is granted leave to withdraw. Counsel is directed to share and discuss a copy of this
Order with Mr. Grytsyk.


        SO ORDERED.

Dated: April 19, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 2 of 58




               EXHIBIT A




                              4
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 3 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 4 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 5 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 6 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 7 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 8 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 9 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 10 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 11 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 12 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 13 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 14 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 15 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 16 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 17 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 18 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 19 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 20 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 21 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 22 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 23 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 24 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 25 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 26 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 27 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 28 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 29 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 30 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 31 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 32 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 33 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 34 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 35 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 36 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 37 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 38 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 39 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 40 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 41 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 42 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 43 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 44 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 45 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 46 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 47 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 48 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 49 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 50 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 51 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 52 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 53 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 54 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 55 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 56 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 57 of 58
Case 1:19-cv-03470-JMF Document 90 Filed 04/19/21 Page 58 of 58
